Appeal from a judgment of the Supreme Court, entered March 29, 1974 in Clinton County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78. On September 21, 1972, petitioner received a reformatory sentence of four years for the crime of robbery in the second degree. He presently argues that *977he is being subjected to unlawful and unconstitutional discrimination in that, as a recipient of a reformatory sentence, he is not entitled to “good behavior time” and a resultant early release from custody while all persons otherwise sentenced, as to indeterminate or definite terms, may receive such credit and thereby have their periods of confinement reduced. His appeal must be dismissed as moot, however, because he has now been conditionally released from custody pursuant to a recent statutory change which makes a reformatory prisoner eligible for good behavior time credit (L. 1974, ch. 653, § 1; Penal Law, § 75.15, subd. 2). Hence, the question raised by his petition is of no present practicality (cf. People v. Spear, 40 A D 2d 986; People v. Bierweiller, 40 A D 2d 833). Appeal dismissed as moot, without costs. Herlihy, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.